 


109 HR 6327 IH: Free File Reform Act of 2006
U.S. House of Representatives
2006-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6327 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2006 
Ms. Zoe Lofgren of California (for herself and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To make certain management reforms to the Free File program of the Internal Revenue Service. 
 
 
1.Short titleThis Act may be cited as the Free File Reform Act of 2006. 
2.Free file program 
(a)FindingThe Congress finds that it is important to make certain management reforms to the Free File program in order to ensure that the Free File program operates in an optimal manner to assist those taxpayers least able to afford electronically filing their returns of tax. 
(b)Management reforms 
(1)Availability of programFor all returns of tax filed for taxable year 2006 and for subsequent taxable years during which the Free File program is in effect, the Commissioner of Internal Revenue shall ensure, through the range of free services presented through the Free File program, that such services are made available to all taxpayers eligible for the program in accordance with the Agreement between the Free File Alliance and the Internal Revenue Service, effective October 30, 2005, in particular those taxpayers eligible for the earned income credit under section 32 of the Internal Revenue Code of 1986 and other lower income, disadvantaged, and underserved taxpayers. 
(2)Requirements for participating companiesThe Commissioner of Internal Revenue shall also ensure that, in connection with a taxpayer’s participation in the Free File program through a website of the Internal Revenue Service, each participating company in the Free File program— 
(A)does not market, advertise in any way, or offer to sell products or services of any kind during the preparation of a taxpayer’s tax returns through the Free File program,  
(B)does not use information derived from the content of the taxpayer’s tax returns to advertise, market, or sell products or services of any kind to the taxpayer after the taxpayer uses the Free File program, 
(C)offers only individual electronic tax preparation and filing services that are commercial services (as defined in subparagraph (F) of the definition of the term commercial item in section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)), 
(D)in addition to other requirements of law, makes available its privacy policy to each participating taxpayer through the website of the Internal Revenue Service, including— 
(i)its privacy policy concerning tax return information obtained from such taxpayer, and 
(ii)that no selling, renting or trading of such tax return information is permitted, and 
(E)meets at least the minimum requirements for a responsible source (as defined in section 4(7) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(7)) that would be used by the Government to evaluate each such company if such company were being considered as a source for the provision of commercial services under a contract with the Government. 
(c)Assistance to State E-filingThe Commissioner of Internal Revenue shall also ensure that the Free File program assists State electronic filing objectives and programs by encouraging participating companies in the Free File program to voluntarily provide both Federal and State return preparation services free to eligible taxpayers residing in States with State Free File Alliances. 
(d)Free file program definedFor purposes of this section, the term Free File program means the program established by the Internal Revenue Service to provide certain taxpayers with the opportunity to electronically file their returns of income tax free of charge. 
 
